IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-83,101-01


                           EX PARTE ELIJAH I. TAYLOR, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                          CAUSE NO. W-11-40599-K
                 IN THE CRIMINAL DISTRICT COURT NUMBER 4
                          FROM DALLAS COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Taylor v.

State, No. 05-12-00540-CR (Tex. App.—Dallas Aug. 13, 2013)(not designated for publication).

        Applicant contends that his trial and appellate counsel rendered ineffective assistance by

failing to raise a valid point on appeal, failing to preserve error regarding a note from the jury, failing

to challenge the arrest warrant and jury charge, failing to hire a psychiatric expert, and failing to
                                                                                                      2

make an opening statement.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial and appellate counsel to respond to Applicant’s claim of ineffective assistance of

counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
                      3

Filed: May 13, 2015
Do not publish